USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #: a
p: 11/12/2019
DATE FILED:_/}/1-/<Ui7

      

a
EXCELSIOR —

STATE OF NEW YORK
OFFICE OF THE ATTORNEY GENERAL

LETITIAJAMES DIVISION OF STATE COUNSEL
ATTORNEY GENERAL LITIGATION BUREAU

November 8, 2019

VIA ECF and E-MAIL (Torres_NYSDChambers@nysd.uscourts.gov)
The Honorable Analisa Torres
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
Re: Bobbit v. Marzan, 16 Civ. 2042 (AT)(OTW)
Bobbit v. Rabideau, 18 Civ. 2465 (AT) (OTW)
Dear Judge Torres:

This office represents Defendants in the above cases. I write jointly, with Plaintiffs
counsel, to request a revision of the deadlines for summary judgment briefing in this action. The
parties jointly propose a revision of the deadlines as follows:

e December 9, 2019: Summary judgment motions due (previously November 19, 2019)
e January 10, 2020: Oppositions due (previously December 17, 2019)
e January 31, 2020: Replies due (previously January 10, 2020)

Counsel for all parties are requesting this revision due to their respective schedules. I
have spent the bulk of this week supervising the repairs and inspections relating to a gas leak in
my home that required extensive work to repair, which left me unable to work on Defendants’
summary judgment submissions, and am also preparing for an upcoming trial in December
(Jenkins v. Cordero, 17 Civ. 1592). In addition, Mr. Rothman has advised me that he is moving
his office over the next month to another building, which is causing significant disruption to all
of his activities, and has numerous deadlines he is dealing with.

GRANTED in part, DENIED in part. By December 9, 2019, the parties shall submit
their motions for summary judgment. By January 10, 2020, the parties shall submit their
oppositions. By January 24, 2020, the parties shall submit any replies.

SO ORDERED.

Dated: November 12, 2019
New York, New York

On-

ANALISA TORRES
United States District Judge
